Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On para 0033, line 9, numeral 112 refers to "the FMD" and para 0037, line 4, inlet and outlet both are referred by numeral "112"; para 0010, "directly-actuated ball" should be --directly-actuated ball valve--. Appropriate correction is required.
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1, line 11, the phrase, “relation one another” should be change to --relation to one another--.  
Claim 5, line 2, “a directly-actuated ball” should be changed to --a directly-actuated ball valve--.
Claim 6, line 5, the phrase, “relation one another” should be change to --relation to one another--.  At line 10, it seems like the phrase, “both the first, the second and the third fluidic pipe sections” is in an error as it describes three pipe sections and thus “both” should be changed.
Claim 9, line 5, the phrase, “relation one another” should be change to --relation to one another--.  At line 10, it seems like the phrase, “both the first, the second and the third fluidic pipe sections” is in an error as it describes three pipe sections and thus “both” should be changed.
Regarding claim 13, “the electronic controller” lacks antecedent basis as being dependent on claim 11, however, the dependency can be changed to claim 12 in order to solve the issue.
Claim 16, line 11, the phrase, “relation one another” should be change to --relation to one another--. 
Claim 18, line 11, the phrase, “relation one another” should be change to --relation to one another--.  Appropriate correction is required.
Double Patenting
Claims 16 and 18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agar et al. (5,741,977) (hereinafter Agar).
Regarding claims 1, 16 and 18, Agar teaches a fluid metering system, comprising: a fluidic pipe inlet (14); a first fluidic pipe section (12) and a second fluidic pipe section (10), each having a first end (11, 13) opposite a second end (15, 17); a fluidic pipe outlet (16); wherein the first ends of the first and the second fluidic pipe sections are fluidly connected to the fluidic pipe inlet (11 & 13 connected to 14); wherein the second ends of the first and second fluidic pipe sections are fluidly connected to the fluidic pipe outlet (15 & 17 connected at 16); wherein the first and second fluidic pipe sections are connected in parallel in relation to one another (all figures) and disposed between the fluidic pipe inlet and the fluidic pipe outlet; wherein the fluidic pipe inlet, the first fluidic pipe section, the second fluidic pipe section and the fluidic pipe outlet are configured to transport a fluid flow, the fluid flow configured to flow in series through the first fluidic pipe inlet and configured to be divided and flow in parallel through both the first and the second fluidic pipe sections and then combine to flow in series through the fluidic pipe outlet; wherein the first fluidic pipe section comprises a first flow control device (24) and a first flow metering device (22) each connected in fluidic series along the first fluidic pipe section between its first and second ends (13, 17); wherein the second fluidic pipe section comprises a second flow metering device (18) connected in fluidic series along the second fluidic pipe section between its first and second ends (11, 15); wherein the fluidic pipe inlet and the fluidic pipe outlet have the same cross-sectional area and/or flow rate capacity (Fig. 1 shows the inlet 14 and outlet 16 of the same cross-sectional area and thus the same flow rate capacity); wherein the first fluidic pipe section has an equal or smaller cross-sectional area and/or flow rate capacity in comparison to the fluidic pipe inlet and outlet (pipe section 12 has a smaller cross-sectional area than pipe section 10). Agar does not explicitly teach the second fluidic pipe section has a smaller cross-sectional area and/or flow rate capacity in comparison to the cross-sectional area and/or flow rate capacity of the first fluidic pipe section. However, it would be within the scope of a skilled individual to design the cross-sectional areas and the flow rate capacities of the pipe section in order to control the flow between the pipe sections to the end user.
Regarding claims 2, 17 and 19, Agar teaches the second fluidic pipe section comprises a second flow control device (20) connected in fluidic series along the second fluidic pipe section between its first and second ends.
Regarding claim 4, Agar teaches the flow metering device is configured to measure the fluid flow within its respective fluidic pipe section (metering devices 18 & 22 measure flow in respective pipe sections 10 & 12).
Regarding claim 12, Agar teaches the flow control devices and the flow metering devices are in electrical communication with an electronic controller (computer 30), the electronic controller configured to receive an electronic signal from the flow metering devices and to control an opening and closing of the flow control devices.
Regarding claim 13, Agar teaches the electronic controller is a microprocessor (inherent feature of a computer).
Regarding claim 14, Agar teaches the flow control device comprises a check valve (alternate embodiment abstract).
Regarding claim 15, Agar teaches each flow metering device is configured to operate accurately within a different flow rate range (inherent based on the cross-sectional areas of both pipe sections).
Claims 3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Agar in view of Hirata et al. (8,555,920) (herein after Hirata) as applied to claim 2 above, and further in view of Halimi (2018/0136673).
Regarding claim 3, Agar teaches all the claimed features except for each flow control device comprises a fluid valve and an electric motor mechanically connected to the fluid valve, wherein the fluid valve is in fluidic series along its respective fluidic pipe section, the fluid valve controlling the fluidic flow through its respective fluidic pipe section. Hirata teaches a plurality of pipe sections each including a fluid valve (Vb-Vd), wherein the fluid valve is in fluidic series along its respective fluidic pipe section, the fluid valve controlling the fluidic flow through its respective fluidic pipe section. Agar in view of Hirata do not teach the flow control device comprises a fluid valve and an electric motor mechanically connected to the fluid valve. Halimi teaches a flow control device (32) comprising a fluid valve (22) and an electric motor (2) mechanically connected to the fluid valve.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide flow control devices including fluid valves and mechanically connected electric motors since such structures are notoriously known in order to electrically control the valves.
Regarding claim 5, Halimi teaches flow control device comprises a directly-actuated ball valve (para 0030).
Regarding claim 6, Hirata teaches a third fluidic pipe section having a first end opposite a second end, wherein the first end of the third fluidic pipe sections is fluidly connected to the fluidic pipe inlet and wherein the second end of the third fluidic pipe section is fluidly connected to the fluidic pipe outlet, wherein the first, second and third fluidic pipe sections are connected in parallel in relation one another and disposed between the fluidic pipe inlet and the fluidic pipe outlet, wherein the fluidic pipe inlet, the first fluidic pipe section, the second fluidic pipe section, the third fluidic pipe section and the fluidic pipe outlet are configured to transport the fluid flow, the fluid flow configured to flow in series through the first fluidic pipe inlet and configured to be divided and flow in parallel through both the first, the second and the third fluidic pipe sections and then combine to flow in series through the fluidic pipe outlet (Fig. 1).
Regarding claim 7, Hirata teaches the third fluidic pipe section comprises a third flow control device each connected in fluidic series along the third fluidic pipe section between its first and second ends but does not teach a third flow metering device connected in a fluidic series. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a fluid metering device with a flow control device connected in fluidic series with the first and second end of the pipe section since such an arrangement would provide flow control and flow measurement in each pipe section of a plurality of pipe section that can be utilized in a plurality of locations simultaneously.
Regarding claim 8, while, Agar in view of Hirata do not explicitly teach the third fluidic pipe section has a smaller cross-sectional area and/or flow rate capacity in comparison to the cross- sectional area and/or flow rate capacity of the second fluidic pipe section, it would be within the scope of a skilled individual to design the cross-sectional areas and the flow rate capacities of the pipe section in order to control the flow between the pipe sections to the end user.
Regarding claims 9-11, Agar in view of Hirata do not explicitly teach a fourth fluidic pipe section having a first end opposite a second end, wherein the first end of the fourth fluidic pipe sections is fluidly connected to the fluidic pipe inlet and wherein the second end of the fourth fluidic pipe section is fluidly connected to the fluidic pipe outlet, wherein the first, second, third and fourth fluidic pipe sections are connected in parallel in relation one another and disposed between the fluidic pipe inlet and the fluidic pipe outlet, wherein the fluidic pipe inlet, the first fluidic pipe section, the second fluidic pipe section, the third fluidic pipe section, the fourth fluidic pipe section and the fluidic pipe outlet are configured to transport the fluid flow, the fluid flow configured to flow in series through the first fluidic pipe inlet and configured to be divided and flow in parallel through both the first, the second, the third and the fourth fluidic pipe sections and then combine to flow in series through the fluidic pipe outlet, wherein the fourth fluidic pipe section comprises a fourth flow control device and a fourth flow metering device each connected in fluidic series along the fourth fluidic pipe section between its first and second ends and the fourth fluidic pipe section has a smaller cross-sectional area and/or flow rate capacity in comparison to the cross-sectional area and/or flow rate capacity of the third fluidic pipe section, it is nothing more than an obvious design choice of adding additional pipe section in parallel in order to control and measure flow to various locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/31/2021